Citation Nr: 9909103	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-20 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of overpayment of death pension 
benefits, in the calculated amount of $3,571.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran, who died in September 1993, served on active 
duty from January 1953 to January 1955.  The appellant is the 
unremarried widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 decision of the Committee 
on Waivers and Compromises (the Committee) of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The appellant's failure to notify VA of receipt of Civil 
Service retirement benefits concurrently with her receipt of 
death pension benefits beginning in April 1995 constituted a 
willful failure to disclose a material fact with the intent 
to retain eligibility for death pension benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of death 
pension benefits constituted bad faith, precluding further 
consideration of waiver of the overpayment.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.965(b)(1) (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant filed a claim in September 1993 for death 
pension benefits, stating that her income was limited to 
Social Security payments in the amount of $169 a month.  She 
also stated that she had a claim pending for Civil Service 
retirement benefits, although she did not know how much money 
she would receive each month from Civil Service assuming the 
grant of her claim.  In October 1993, the RO denied her claim 
for death pension on the basis of excess income.  The RO 
informed the appellant that her excess income was based on 
Civil Service retirement benefits in the monthly amount of 
$568.56 and the $169 Social Security benefit.  The appellant 
responded to this decision by filing a "Statement in Support 
of Claim," VA Form 21-4138, in October 1993 in which she 
disagreed with the RO's denial of pension benefits.  With 
regard to the Civil Service benefits, she stated the 
following:

I do not receive or I am not receiving 
Civil Service benefits and I had not made 
the application yet.  I intend to apply 
in the near future; and if they (Civil 
Service[)] grant me any benefits then I 
understand that I will immediately will 
[sic] report them to VA.

In connection with the aforementioned statement, the 
appellant filed an Eligibility Verification Report (EVR) in 
October 1993 in which she again stated that she was only 
receiving the $169 Social Security benefits.  Based on this 
information, the appellant was awarded death pension benefits 
in December 1993, payable at a reduced rate based on the 
difference between the maximum annual rate and her Social 
Security income, effective October 1, 1993.  An award letter 
dated December 1, 1993, informed her of this action.  
Enclosed with the letter was a VA Form 21-8767 which 
contained information concerning the appellant's rights to 
receive death pension benefits, including notice of her 
obligation to promptly notify VA of any income or net worth 
changes.

In September 1995, the record reflects that the RO was 
notified by a computer match that the appellant had been 
collecting Civil Service retirement benefits in the amount of 
$418/month.  See C&P Master Record - Audit Writeout, VA Form 
20-8270, dated September 6, 1995.  Acting on this 
information, the RO sent the appellant a letter in February 
1996 informing her that it proposed to terminate her death 
pension award based on excess income.  In March 1996, she 
responded to the RO's letter by submitting a "Notice of 
Annuity Adjustment" which verified that from April 1, 1995, 
she had been collecting $418 a month in Civil Service 
retirement benefits minus a $40.55 adjustment for health 
benefits for a total of $377.45.  The statement showed that 
beginning with the February 1, 1996, payment, she would 
receive $374.06 a month in Civil Service benefits (reflecting 
an adjustment for health benefits of $43.94 subtracted from 
$418 monthly benefit).  Subsequently, the appellant's death 
pension award was terminated by award action in June 1996, 
effective May 1, 1995, creating an overpayment of $3,571.

The appellant filed a request for waiver in September 1996 
and testified at a hearing held at the RO on March 3, 1997.  
At her hearing, the appellant stated that she was confused 
about her obligations to report changes in income due to her 
inability to read English and consequent reliance on her 
adult-age children to read her letters and inform her what to 
do.  She also stated that she had a limited education and 
therefore, did not understand VA's requirements unless her 
children read a letter two to three times.

In a March 1997 decision, the Committee denied the 
appellant's request for waiver.  The Committee determined 
that the appellant willfully failed to report her receipt of 
Civil Service retirement benefits upon the grant of such 
benefits, notwithstanding her October 1993 statement that she 
would do just that, and, therefore, it could not consider her 
request for waiver of the assessed overpayment under the 
standards of equity and good conscience.

II.  Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (1998).  However, a finding of fraud, 
misrepresentation and/or bad faith on the part of the 
appellant precludes consideration of waiver of recovery of 
the debt.  38 C.F.R. § 1.965(b) (1998).  In other words, if 
fraud, misrepresentation, or bad faith is found, the elements 
of the standard of equity and good conscience are not for 
consideration, since the granting of waiver of recovery is 
precluded by operation of law.  38 U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).  Similarly, to 
establish fraud or misrepresentation, it must be determined 
that there was a willful misrepresentation of a material 
fact, or the willful failure to disclose a material fact, 
with the intent of obtaining or retaining, or assisting an 
individual to obtain or retain, eligibility for VA benefits.  
It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

It is the decision of the Board that the appellant's failure 
to notify the RO of her receipt of Civil Service retirement 
income beginning from the date she was initially awarded 
these benefits in April 1995 is deemed to be representative 
of a willful failure to disclose a material fact, with the 
intent to retain eligibility for VA death pension benefits.  
As fully detailed above, the evidence of record discloses 
that the appellant was awarded death pension benefits 
effective in October 1993, and during the period in which she 
was in receipt of these benefits, she was advised to promptly 
notify the VA of any changes in her income or net worth.  It 
is further shown that she was well aware of the need to 
report changes in income or net worth because her death 
pension claim was originally denied in October 1993 on the 
then incorrect basis that her income was excessive due to 
receipt of Social Security and Civil Service retirement 
benefits.  She was awarded death pension benefits based only 
on her Social Security income after specifically informing 
the RO in October 1993 that she had not yet received Civil 
Service benefits, but would "immediately" notify VA when 
she did.  However, as alluded to above, she began collecting 
the Civil Service benefits in April 1995, and although the RO 
made her aware of this fact in September 1995 when it 
received computer matching information, she did not 
affirmatively disclose or acknowledge her receipt of this 
income until after the RO proposed to terminate her death 
pension in February 1996.  Her failure to notify the RO of 
this income directly contravenes the reporting requirements 
set forth under 38 C.F.R. § 3.660 (1998).

Further, and notwithstanding her testimony in March 1997, it 
is not shown that the appellant lacked capacity or was 
otherwise unaware of her responsibility to provide timely and 
accurate information concerning her income in connection with 
receipt of death pension benefits.  As detailed above in the 
Factual Background, her Form 21-4138 dated in October 1993 
tends to impeach her credibility with respect to her 
testimony of March 1997 regarding allegations of incapacity 
due to language and/or educational deficiencies.  As opposed 
to a statement of a relative or representative, which might 
bolster the contention that the party did not have specific 
knowledge of a submission or piece of evidence, the October 
1993 statement was handwritten and signed by the appellant.  
Moreover, by her signature and the language used in the 
statement, the Board finds that it reflects in clear terms an 
understanding that the affiant-appellant knew she was 
required to immediately notify VA when she began collecting 
Civil Service benefits.  Indeed, her original claim for death 
pension was denied on the incorrect assumption that she was 
receiving such benefits.  The appellant responded to this 
denial by taking immediate action to clarify that she had not 
yet been awarded the Civil Service benefits, whereupon the RO 
granted her death pension.  Accordingly, it is the opinion of 
the Board that the aforementioned facts and circumstances 
impeach the credibility of the appellant's recent testimony 
of March 1997 alleging incapacity as to the income reporting 
requirements for death pension benefits.

On the basis of above, the Board concludes that the appellant 
failed to disclose a material fact concerning a change in her 
income in April 1995.  Absent a valid explanation for this 
omission, her failure to do so was willful in nature and 
shows an intent to retain eligibility for VA benefits under 
false pretenses.  As detailed above, the appellant was on 
notice of her obligation to notify the RO promptly of any 
changes in her income or net worth at the time she was 
awarded death pension benefits in December 1993, effective 
from October 1, 1993.  She evidently chose to ignore this 
obligation when she began collecting Civil Service retirement 
benefits in April 1995, an income reporting obligation that 
she specifically acknowledged by her statement of October 
1993.  As stated above, the appellant has offered no valid 
explanation on appeal concerning her failure to disclose 
these facts and thus, the Board concludes that her failure to 
disclose was willful in nature.  The change in her income by 
receipt of the Civil Service benefits represents a 
"material" fact is not in doubt; VA death pension awards 
are based on the difference between countable annual income 
and the maximum annual rate for a given reporting period and 
thus, there can be no mistaking that any changes in income or 
net worth could potentially impact a claimant's right to 
receive such benefits.

Accordingly, further consideration of the appellant's waiver 
claim under the standard of equity and good conscience, which 
would include the element of financial hardship claimed on 
appeal, is legally barred by statute.  38 U.S.C.A. § 5302(c) 
(West 1991).


ORDER

Waiver of an overpayment of death pension benefits in the 
amount of $3,571 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals
